Citation Nr: 1448314	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-16 867	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness, to include vertigo.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel

INTRODUCTION

The appellant was a member of an Army National Guard unit, with a period of active duty for training from April 8 to October 16, 1957.  The appellant likely had reserve component service until November 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

During the current appeal, and specifically in August 2011, the appellant testified at a video conference hearing conducted before the undersigned Veterans Law Judge (VLJ).  38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2013).  A transcript of the testimony has been associated with the appellant's claims file.  

In September 2011, the Board remanded the appellant's claims for further evidentiary development.  Specifically, the Board requested that the Agency of Original Jurisdiction (AOJ) (1) provide the appellant with a VCAA notice letter that notified him of the information and evidence necessary to substantiate a claim of service connection based on Reserve and/or National Guard service; (2) obtain any private and/or VA treatment records pertinent to the appellant's claims; (3) confirm and verify the appellant's military service and dates of service, identify the units to which the appellant was assigned as well as the dates of those assignments, obtain any treatment records prepared by or maintained by any reserve unit or the National Personnel Records Center (NPRC), and obtain the appellant's service personnel records; (4) schedule the appellant for another VA mental examination with the same examiner who conducted the previous psychiatric examinations to determine the nature and etiology of his psychiatric disorder; and (5) to obtain an addendum opinion addressing the etiology of the appellant's vertigo from the VA examiner who conducted the previous neurological examination of the appellant in November 2010.  The Appeals Management Center (AMC) initiated a request to have the appellant scheduled for a VA examination in connection to his mental disorder and to be returned to the November 2010 VA examiner for an addendum opinion pertaining to his dizziness claim.  Reports of the examination (November 2011) and addendum opinion (October 2011) were associated with the claims file.  The appellant's service personnel records and private treatment records were also obtained and associated with the claims file.  

The appellant's claims were remanded again in October 2012.  In the remand instructions, the Board directed the AOJ to conduct a more specific and detailed search for any service treatment records associated with the appellant's periods of service in the Reserves that may potentially still be in existence.  The Board also requested that the appellant's claims file be returned to the November 2011 VA psychiatric examiner and the November 2010 and October 2011 VA examiner for addendum opinions addressing the likelihood that the appellant's disorders were related to his verified period of active duty for training.  As additional questions still remained regarding the etiology of the appellant's claimed disorders, in a July 2013 letter, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(a) (2014).  The VHA requested the medical opinion from a VA Medical Center (VAMC) and obtained the opinion of a VA psychiatrist and a VA neurologist with respect to the questions raised in the Board's July 2013 request.  August and September 2013 VHA opinions have been associated with the appellant's claims folder.  

In a January 2014 decision, the Board granted the appellant's claim for service connection for an acquired psychiatric disability, and remanded the issue of service connection for a disability manifested by dizziness, to include vertigo, for additional development.  Specifically, the Board instructed the AOJ to submit one more request to the NPRC in an attempt to obtain any treatment records prepared by or maintained by any reserve unit or the NPRC.  After conducting the necessary development, the AMC continued the denial of the claim for entitlement to service connection for a disability manifested by dizziness and that issue has now been returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

No disability manifested by dizziness, including vertigo, is the result of any injury or disease incurred or aggravated in line of duty during a verified period of active duty for training or inactive duty training.  


CONCLUSION OF LAW

The appellant does not have a disability manifested by dizziness, including vertigo, that is the result of disease or injury incurred in or aggravated during any verified period of military service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through May 2007 and October 2011 notice letters, the appellant received notice of the information and evidence needed to substantiate his claim.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the appellant has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board finds that the May 2007 and October 2011 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the letters, the AOJ also notified the appellant that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The AOJ also requested that the appellant identify any medical providers from whom he wanted the AOJ to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned letters.  Further, the appellant was provided notice regarding an award of an effective date and rating criteria in both letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that the duty to provide notice relating to the appellant's claim was not fully satisfied prior to the initial unfavorable decision by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by re-adjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of the October 2011 notice letter that fully addressed all notice elements.  Specifically, the October 2011 letter informed the appellant of his and VA's respective duties for obtaining evidence and gave examples of the types of medical and lay evidence that the appellant could submit or ask VA to obtain in support of his claim.  This notice letter also informed the appellant of the information and evidence necessary to substantiate a claim of service connection based on Reserve and/or National Guard service.  Although this notice letter was not sent before the initial decision in this matter, the Board finds that the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  The AOJ also readjudicated the claim by way of the July 2012, May 2013, and August 2014 supplemental statements of the case (SSOCs).  The Board further notes that although the Court has held in Mayfield, that post-decisional documents are inappropriate vehicles with which to provide notice, the AOJ in this case provided VCAA-compliant notice that was followed by readjudication of the appellant's claims.  The Board concludes that during the administrative appeal process the appellant was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired.  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  Review of the appellant's claims file reflects that a response to the AOJ's request for records stated that the appellant's service treatment records were "fire-related."  In other words, they were involved in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, and are unavailable.  When a claimant's treatment records are lost or destroyed, VA has a "heightened" duty to assist in the development of the claims.  See Washington v. Nicholson, 19 Vet. App. 362. 369-70 (2005).  See also 38 C.F.R. § 3.159(c).  

The Board is aware that the appellant's service treatment records (STRs) consist only of duplicate copies of his enlistment and separation examination reports.  To help assist the appellant in reconstructing the remainder of his medical records, the AOJ, in a March 2009 notice letter, asked the appellant to complete a VA NA Form 13055, and, in so doing, identify the name of the organization and unit he served in during his periods of military service, the dates of his treatment, and the name and location of the hospital/dispensary where he was treated.  The March 2009 letter also provided the appellant with a list of alternative documents that he could use to substitute for his STRs.  The appellant completed the designated NA Form 13055 in March 2009, and specifically provided the name of the organization to which he was assigned in service, the location of the medical facilities where he received treatment for his claimed disorder, and the years he received treatment.  In May 2009, the AOJ made a formal request for the appellant's medical/dental and Surgeon General Office (SGO) records pertaining to treatment for the appellant's claimed disorder while serving with the "Tank Company 295th Infantry" division from April 8 to October 16, 1957.  This request for information returned no records and the response further requested that the search period be narrowed to a three-month period.  In September 2009, the RO further narrowed its search and requested the appellant's morning reports issued at medical facilities located in Vega Baja Puerto Rico and Fort Buchanon while serving in the "Tank Company 295th Infantry" division from April 8 to June 30, 1957, July 1 to August 31, 1957, and from September 1 to October 16, 1957.  In the October 2009 response, the NPRC indicated that morning reports contain status remarks on personnel assigned to a unit, and not unit activities and history.  The AOJ was directed to submit its request for historical data pertaining to the activities of a unit using request code 55 USIN.  

In October 2010, the AOJ issued a Formal Finding on the Unavailability of Service Treatment Records, listing the various attempts made to locate the appellant's records.  According to the memorandum, all procedures to obtain records pertaining to the appellant had been correctly followed, all efforts to obtain the needed information had been exhausted, and any further attempts were futile.  

In its September 2011 remand, the Board determined that it was unclear from the record whether the appellant's service treatment records were indeed unavailable, whether further information was necessary in order to conduct a thorough search for these records, or whether the AOJ made the proper request to the NPRC to permit a search for the appellant's STRs or alternative supporting records.  Pursuant to the September 2011 Board remand, in October 2011, the AMC requested from the Puerto Rico National Guard any service treatment or personnel records pertaining to the appellant.  In February 2012, the Puerto Rico National Guard responded, stating that the appellant's health records were not found in their archives.  The AMC also requested verification of the appellant's service from the NPRC.  In an October 2011 response, the NPRC verified that the appellant was ordered to active duty for training with the National Guard for the period from April 8 to October 16, 1957.  The NPRC further indicated that the appellant's records were likely destroyed in a fire and that it was mailing all available documents pertaining to the appellant.  The only records provided were the appellant's service personnel records.  

Pursuant to the October 2012 remand instructions, the AMC sent a letter to the Adjutant General of Puerto Rico and requested any available military records pertaining to the appellant, to include any service treatment records, line of duty determinations, physical examination reports and verification of all periods of service.  A February 2013 letter from the Adjutant General's Office at the Puerto Rico National Guard Joint Force Headquarters indicated that a search through their database and Record Holding Area was negative for information pertaining to the appellant.  

The AMC subsequently submitted another request to the NPRC under Personnel Information Exchange System (PIES) Code 020 in October 2012, and specifically asked for morning reports that contained any remarks or information as to whether the appellant was ever seen at sick call while serving with the "Tank Company 295th Infantry," anytime from October 17, 1957 to January 14, 1958; January 15, 1958 to March 15, 1958; and from March 16, 1958 to June 1, 1958.  Although several responses from the NPRC were associated with the claims file, these responses appear to be duplicates of the same replies provided in response to the October 2009 and October 2011 requests submitted by the RO.  Indeed, the October 2009 request sought the morning reports while the appellant served with the "Tank Company 295th Infantry" from April 8, 1957 to June 1957; July 1957 to August 1957; and from September 1957 to October 1957 and containing remarks pertaining to "Vega Baja Puerto Rico and Ft Buchanon," areas proffered by the appellant in his NA Form 13055 when listing the location of medical facilities where he received treatment.  In its response, the NPRC indicated that morning reports contain status remarks on personnel assigned to a unit, and not unit activities and history.  

The appellant indicated in the NA Form 13055 that he received in-service medical treatment for symptoms of dizziness and heart palpitations from October 17, 1957 to June 15, 1958.  Furthermore, the appellant's Retirement Credits Record has since been obtained and associated with the claims file and reflects that the appellant was a member of the National Guard from October 1959 to July 1962.  This report further shows that the appellant earned active duty and/or active duty training points from July 1960 to August 1960, and from July 8, 1961 to July 22, 1961.  

Pursuant to the January 2014 Board remand, the AMC submitted one additional request to the NPRC under PIES Code 099 in January 2014, and specifically requested any treatment records maintained by the NPRC or any reserve unit, as well as any sick or morning reports for the "Tank Company 295th Infantry" that mentioned any incidents or information specific to the appellant from October 17, 1957 to June 15, 1958.  In its response, the NPRC indicated that no morning can be indexed based on the information furnished, and that the appellant's unit was not located on the index card.  

Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions pertaining to the issue of service connection for a disability manifested by dizziness, to include vertigo, was substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board is satisfied with the efforts as outlined by the AOJ and concludes that VA has taken reasonable measures to assist the appellant in obtaining his complete service treatment records.  If there is additional available evidence to substantiate the appellant's claim, the AOJ cannot obtain these records without additional and more precise information from the appellant.  Wood v. Derwinski, 1 Vet. App. 190 (1990) (in which the Court stipulated that the duty to assist is not a one way street and that an appellant must do more that passively wait for assistance when he/she has information essential to his/her claim).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The appellant was afforded a VA examination relating to his claim in November 2010 and an addendum medical opinion from the same VA examiner was subsequently obtained in October 2011.  The Board also notes that a VHA medical expert opinion was obtained in September 2013.  The Board finds that collectively these medical reports are adequate for deciding this appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  They reflect that the physicians reviewed the appellant's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Furthermore, the examination reports and medical opinions contain sufficient evidence by which to decide the claim, particularly regarding whether any claimed disability manifested by dizziness can be attributed to a verified period of military service.  The appellant has not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic diseases, including organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of a veteran's separation from qualifying service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014).  

Active military service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2014).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA (inactive duty for training) is duty other than full-time duty prescribed for Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).).  

Throughout the pendency of the appeal, the appellant has claimed to experience symptoms of dizziness since his period of ACDUTRA.  See August 2011 Hearing Transcript (T.), pp. 15-16; 18-20.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to service connection for any disability manifested by dizziness, to include vertigo.  

While the appellant claims to have experienced ongoing symptoms of dizziness and fainting spells since his period of ACDUTRA, the available service records are absent any complaints of, or treatment for these reported symptoms.  As previously noted above, the majority of the appellant's service treatment records are not available.  Extensive efforts were made by VA to obtain these records, with no success.  However, VA was able to retrieve the medical history reports associated with the appellant's enlistment and separation examinations.  Review of these records reflects that the appellant denied a history of dizziness or fainting spells in a pre-service November 1956 report of medical history.  Indeed, the appellant indicated that he was in very good health at the time of this examination.  At the October 1957 separation examination, although the appellant reported a history of frequent or severe headaches, soaking night sweats, shortness of breath, palpitation or pounding heart, frequent trouble sleeping, terrifying nightmares, and depression or excessive worry, he denied a history of dizziness, fainting spells, or any other neurological symptoms.  

The Board notes that VA has heightened duties when the appellant's service treatment records have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain VA's decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

Even accepting as true the statements made by the appellant, the evidence does not show that the appellant sought treatment for these symptoms until many years after service.  Indeed, the Board observes that the post-service record on appeal is absent any notations, complaints or findings of a disability manifested by dizziness or fainting spells for many years after his separation from military service.  Moreover, the medical evidence does not show that the appellant sought treatment for any health-related issue, to include any neurological symptoms immediately following his separation from service or for many years thereafter.  In fact, the first post-service records potentially pertaining to the appellant's symptoms of dizziness are dated in June 2004, nearly 47 years after his separation from service.  These records demonstrate that the appellant first presented at Saint Mary of Nazareth Hospital Center with dizziness that had started one day prior to his admission.  It was noted that the dizziness lasted a few seconds and went away when the appellant sat at the edge of the bed.  On the day of his admission, the appellant reported that he felt dizzy and commented that he felt as though everything was spinning around.  

In a July 2004 letter, the appellant's cardiologist at Grand River Cardiology PLC, B.S., M.D., wrote that the working diagnosis derived from the appellant's hospitalization at Saint Mary of Nazareth Hospital was thromboembolic posterior circulation vascular accident that led to his vertiginous complaints.  Dr. S. noted that the appellant had had complete resolution of his vertiginous symptoms since his discharge from the hospital.  After reviewing the appellant's medical history and conducting a physical evaluation of the appellant, which included performing an echocardiogram (EKG), Dr. S. assessed the appellant with questionable CVA and fatigue and orthostatic-type complaints.  

Records generated at the Spectrum Health System in Grand Rapids, Michigan, and dated in September 2004, demonstrate that the appellant experienced an episode of vertigo one night prior.  After conducting a physical evaluation of the appellant, and reviewing the diagnostic studies, the physician assessed the appellant with vertigo, and noted that it sounded more like a peripheral etiology rather than a central one.  The remaining records generated at Grand River Cardiology PLC, and dated from March 2005 to March 2011, reflect ongoing impressions of, and treatment provided for, hypertension, hyperlipidemia, and serial transient ischemic attacks (TIAs).  

The appellant also afforded a VA neurological examination in November 2010, at which time, he provided his military history and reported that he was treated for dizziness at least 10-15 times in service.  The appellant also reported having had a mild stroke five years prior.  According to the appellant, the dizziness he experienced in service was related to this stroke and the intermittent dizziness he currently experiences.  Based on her review of the claims file, as well as her physical examination of the appellant, the VA examiner diagnosed the appellant with transient vertigo, status post transient ischemic attack.  According to the examiner, the appellant's dizziness/vertigo was not caused by or a result of residuals of an illness that was treated in service.  She based her opinion on the October 1957 separation examination which was negative for any reported history of dizziness, as well as the evidence of record that was negative for any documentation of ongoing treatment for vertigo/dizziness until 2004.  

In an October 2011 VA addendum opinion, the same VA examiner who conducted the November 2010 neurological examination determined that other than the appellant's lay assertions, there was no evidence to show that he had vertigo in service or during the forty years following his separation from service.  According to the examiner, although the appellant has submitted evidence of a diagnosis of vertigo starting in 2004, the etiology of said disorder remained unknown at the time, and additional testing did not reveal a central etiology for his vertigo.  The examiner concluded that the evidence did not show that the appellant's vertigo was attributable to any period of active duty for training or inactive duty for training.  

During a November 2011 VA psychiatric examination, the VA examiner acknowledged the appellant's reported symptoms of dizziness and noted that his past medical history was significant for a history of a transient ischemic attack in 2004, for which he was placed on the Coumadin.  According to the VA examiner, other than the appellant's 2004 transient ischemic attack, the available evidence of record dated from the time of his separation from service was absent any signs or complaints of dizziness.  

Since the record remained unclear as to the nature and etiology of the appellant's episodes of vertigo, the Board referred this case to the VHA to obtain a medical opinion from an appropriate health care professional.  The Board asked that a neurologist provide a medical opinion that specifically addressed whether the appellant's disability manifested by dizziness had its onset during, or was otherwise related to his verified period of active duty for training, from April 8 to October 16, 1957.  In answering this question, the neurologist was also asked to express an opinion as to whether it was at least as likely as not that the appellant's dizziness was related to his reported in-service psychiatric symptoms.  

The record reflects that the VHA sent the request out to the VAMC in Reno, Nevada, to obtain an opinion from a VA medical expert.  The opinion was provided by the Chief of Neurology, J.P., M.D./Ph.D., in September 2013.  Based on his review of the claims file, Dr. P. opined that the appellant's dizzy spells and vertiginous episodes were not the residual of any illness that had occurred during military service.  Dr. P. based his opinion on the November 1956 enlistment examination report and the October 1957 separation examination report, both of which were absent any signs of dizziness, and in fact indicated that the appellant denied a history of dizziness.  In reaching his conclusion, Dr. P. further relied on the fact that the appellant experienced his first episode of vertigo more than forty-seven years after his period of active duty for training, and the evidence of record was absent any episodes of dizziness or vertigo prior to the 2004 post-service episode.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to service connection for a disability manifested by dizziness.  As discussed above, there is no indication that the appellant experienced any dizzy spells or fainting episodes during service.  Indeed, the record on appeal shows that the appellant did not complain of any dizziness until 2004, nearly 47 years after his service separation.  The appellant has not contended otherwise

Furthermore, the competent medical evidence of record does not relate the appellant's neurological disability, which has been manifested by episodes of dizziness and fainting spells, and diagnosed as vertigo, to his period of active duty for training.  Indeed, in the July 2004 treatment report, the physician attributed the appellant's vertiginous complaints to a June 2004 thromboembolic vascular accident.  Also, in the November 2010 VA medical opinion, the VA examiner acknowledged the appellant's self-reported complaints of dizziness during his period of training, and further noted that the appellant was treated for a stroke and recurrent dizzy spells in 2004.  In the medical reasoning, the examiner noted that the service treatment records were absent any complaints, notations or reports of dizziness or fainting episodes, and further noted that other than the 2004 medical records documenting the appellant's complaints of, and treatment provided for, dizzy spells, the post-service medical records were absent any evidence of ongoing treatment for such symptoms.  In the October 2011 VA addendum opinion, the same VA examiner reviewed the claims file once again and determined that the appellant's vertigo was not related to his period of active duty for training.  According to the VA examiner, other than his lay statements, there was nothing in the claims file to support the appellant's assertions that he had vertigo during his period of active duty for training, or during the 40 years since his separation from the military.  The examiner further noted that although the appellant was diagnosed with vertigo in 2004, vertigo is considered a symptom rather than a disease.  The November 2011 VA examiner noted that other than the 2004 medical records reflecting the appellant's treatment for a transient ischemic attack, and his intermittent complaints of dizziness, the post-service medical evidence of record is absent any complaints, notations or signs of dizziness.  Finally, in the September 2013 medical opinion, Dr. P. reviewed the claims file, noted that the service treatment records were absent any signs or complaints of dizziness and further noted that the appellant experienced his first episode of vertigo 47 years after his discharge from service.  Based on these facts, and the fact that there were no episodes of dizziness or vertigo reported prior to 2004, Dr. P. concluded that the appellant's episode of transient vertigo was not the residual of any illness that occurred during military service.  

These medical opinions are considered probative as they were definitive, based upon a complete review of the appellant's entire claims file, and supported by detailed rationale.  The appellant has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  

Even if the appellant's contentions could be read as claiming continuity of symptomatology since service, the evidence does not show that he sought treatment for vertigo, or any disability manifested by dizziness or fainting spells immediately following his period of service or for many years thereafter.  Indeed, the earliest post-service evidence of record reflecting complaints of, and treatment for, dizziness is the June 2004 hospital records issued at Saint Mary of Nazareth Hospital Center, nearly 47 years after his separation from service.  The first post-service evidence of record reflecting an official diagnosis of vertigo is dated in September 2004, also 47 years after the appellant's separation from service.  In the absence of any objective evidence to support complaints of continuity of symptomatology in the passing years since service, the initial demonstration of this disability, 47 years after service, is too remote from service to be reasonably related to service and diminishes the reliability of the appellant's current recollections.  Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  The Board finds this especially true given that the appellant denied having such a problem at separation from service.

Furthermore, the Board notes that during his June 2004 hospitalization at Saint Mary of Nazareth Hospital Center, wherein the appellant reported to experience, and received treatment for symptoms of dizziness, the appellant himself indicated that he had never before experienced symptoms similar to what he was currently experiencing.  If the appellant had been experiencing ongoing symptoms of dizziness since his separation from service, the Board finds it difficult to believe that he would have asserted that he had never before experienced similar symptoms during his hospitalization at Saint Mary of Nazareth Hospital Center.  Furthermore, subsequent records issued at Grand River Cardiology, PLC and dated from 2005 to 2011, reflect the appellant's complaints of, and treatment provided for a variety of health concerns, including ongoing treatment for his transient ischemic attack, but are absent any additional complaints of, or treatment for dizziness and/or vertigo.  It should be noted that a missed opportunity to report and seek treatment for any neurological problems weighs against the appellant's current assertions.  Therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).  

In light of the foregoing, the Board finds the evidence against the appellant's claim for service connection for a disability manifested by dizziness to be more persuasive than the evidence in favor of the claim.  Without evidence of sufficient probative value to support a relationship between a disability manifested by dizziness and qualifying service, there is a lack of persuasive medical evidence to support his claim.  The preponderance of the evidence is against the claim.  


ORDER

Entitlement to service connection for a disability manifested by dizziness, to include vertigo, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Appellants Affairs


